PUBLISH

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                JUNE 30 2000
                                                             THOMAS K. KAHN
                                                                  CLERK
                                  97-6808-II



MARGARET T. ALLEN,
YOLANDA F. LAMAR,
ET AL.,

                                                            Plaintiffs-Appellees,

                                    versus

THE ALABAMA STATE BOARD OF EDUCATION,
FOB JAMES,
ET AL.,

                                                         Defendants-Appellants.


                           --------------------------
            On Appeal from the United States District Court for the
                         Middle District of Alabama
                           --------------------------
                              (June 30, 2000)

BEFORE:    BIRCH and BARKETT, Circuit Judges, and ALAIMO, Senior
           District Judge.*

     *
        The Honorable Anthony A. Alaimo, Senior U.S. District Judge for the
Southern District of Georgia, sitting by designation.
BY THE COURT:

      The parties’ “Motion to Withdraw Rehearing Petition...,” construed as a joint

motion to withdraw the rehearing petition, to vacate this Court’s published opinion,

and to remand this matter to District Court to resolve all issues relating to attorneys’

fees, is GRANTED.




                                        - 2 -